Citation Nr: 0627865	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-20 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation beyond 10 
percent for degenerative disk disease of the cervical spine.  

2.  Entitlement to an initial compensable disability 
evaluation for a bilateral knee disability.  

3.  Entitlement to an initial compensable disability 
evaluation for a right thumb disorder.  

4.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1973, and from April 1983 to August 2002.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Atlanta 
Georgia Regional Office.  

The issue regarding entitlement to an initial compensable 
evaluation for a right thumb disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine is manifested by no more than mild manifestations, no 
incapacitating episodes, and motion noted as flexion to 65 
degrees and extension to 40 degrees.  

2.  The veteran's bilateral knee strain is manifested by 
subjective findings of pain, with some crepitation and full 
flexion and extension.  
  
3.  The veteran has full motor strength and no recurrent 
subluxation or instability in his knees.  


4.  In June 2006, at his hearing before the Board, the Board 
received notification from the appellant that he did not wish 
to pursue a claim for service connection for a respiratory 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected degenerative disc disease 
of the cervical spine have not been met.  38 U.S.C.A. §§  
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40,  
4.45, 4.71a, Diagnostic Codes 5010, 5293 (as in effect prior  
to September 23, 2002 and from September 23, 2002 to 
September 25, 2003); Diagnostic Codes 5235 - 5243 (as in 
effect from September 26, 2003)).  

2.  The criteria for an initial compensable rating for 
bilateral knee strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2005).  

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to service connection for a respiratory disorder.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

The veteran has appealed the initial disability evaluation 
assigned for his bilateral knee disability and his neck 
disability, each effective from September 1, 2002.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Degenerative Disk Disease of the Cervical Spine

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed.  
Reg. 54345 (August 22, 2002). Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering - effective on September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-00, 7-03. 

A review of the record reveals that under the old criteria, 
in effect prior to September 23, 2002, an increased 
evaluation is not warranted for the veteran's cervical spine 
disorder.  There is no showing that his disorder is moderate 
with recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (prior to September 23, 2002).  On VA examination in 
November 2002, the veteran reported having numbness and pain 
exacerbated during extended periods of driving, and resolved 
with rest.  Examination showed no radiculapathy.

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
evaluation.  A rating above 10 percent is not supported under 
these criteria.  There is no showing of incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, which would 
warrant a 20 percent rating.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
On VA examination in November 2002, it was noted that while 
the veteran has pain, it does not require bed rest.

Other potentially applicable diagnostic codes regarding the 
cervical spine, which could provide a higher disability 
rating, as in effect prior to September 26, 2003, have also 
been considered; however, there is no showing of ankylosis 
(Diagnostic Code 5287 (2003))or moderate limitation of motion 
of the cervical spine (Diagnostic Code  5290 (2003)).  In 
this regard, on VA examination in November 2002, cervical 
flexion was to 65 degrees and extension was to 40 degrees.

Under the new rating formula for the spine, which became 
effective September 26, 2003, intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the  Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §  4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is essentially unchanged from the 
criteria that became effective in September 2002.  A rating 
above 10 percent requires incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005)).  As noted above, there is no showing that 
the veteran required bed rest due to incapacitating episodes.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  As noted above, motion of the cervical 
spine was reported as flexion to 65 degrees and extension to 
40 degrees on examination in November 2002.  There have been 
no findings of flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees or, the combined 
range of motion of the cervical spine not greater than 170 
degrees.  There was no muscle spasm demonstrated in November 
2002, and no showing of an abnormal gait or abnormal spinal 
contour. 

Any associated objective neurologic abnormalities are to be 
evaluated separately, under an appropriate diagnostic code.  
However, no neurological findings have been documented.  The 
November 2002 VA examiner noted that neurological examination 
was normal.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 8 Vet. App. at 202.  
The VA examiner in November 2002 stated that the veteran's 
symptoms increased during flare-ups, which were precipitated 
by increased activity such as driving, and were alleviated by 
rest, and that motion was not additionally affected by pain, 
fatigue, weakness, lack of endurance or incoordination.  

After reviewing all pertinent provisions, the Board can find 
no basis on which to assign a higher or separate evaluation.  
The preponderance of the evidence is against a disability 
rating higher than 10 percent for the veteran's degenerative 
disc disease of the cervical spine.   

A Bilateral Knee Disorder

The veteran's bilateral knee strain is rated as 
noncompensable under DC 5260.  To assign a compensable 
rating, the evidence would have to show flexion limited to 45 
degrees.  38 C.F.R. Part 4, DC 5260.  On VA examination in 
November 2002, flexion was to 140 for both the left and right 
knees.  Thus, a compensable evaluation is not supported by 
the evidence of record under that code.  

A higher evaluation also is not warranted under any other 
potentially applicable diagnostic code for the veteran's 
bilateral knee disorder.  On VA examination in November 2002, 
it was noted that there was no instability in either knee, 
and thus a compensable rating under DC 5227 is not warranted.  
38 C.F.R. Part 4, DC 5227.  Extension is noted in November 
2002 as to 0 degrees, bilaterally, and therefore a 
compensable rating under DC 5261 is not warranted.  In the 
absence of evidence of disability comparable to ankylosis, 
dislocation or removal of knee cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum, there 
is no basis for assignment of a higher evaluation under 
Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, 
respectively.  

In addition, arthritis has not been found on X-rays, and 
there is no finding of instability, so a separate rating 
under this basis is not for consideration.  See, VAOPGCPREC 
23-97 (July 1, 1997).  Further, separate evaluations based on 
limitation of motion are not warranted.  See VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  

In reviewing the November 2002 VA examination report, the 
Board notes that there is no medical evidence or other 
indication of functional loss (such as weakness, limited or 
excess motion, fatigability, or incoordination) due to the 
veteran's bilateral knee strain.  Thus, there is no basis for 
assignment of a higher rating pursuant to 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA 
examining physician noted in the November 2002 examination 
that there was no weakness, pain, fatigue, lack of 
coordination or coordination in either knee.  

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for a bilateral knee disability of 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

Service Connection for a Respiratory Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  During his 
hearing before the undersigned in June 2006, the appellant 
stated that he did not wish to appeal the issue of 
entitlement to service connection for a respiratory disorder.  
The appellant has withdrawn his appeal concerning this issue.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration concerning that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to that issue, and it is dismissed.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's Section 5103(a) notice November 2002 letter was 
mailed well before the January 2003 rating decision granting 
service connection and assigning evaluations.  The Board 
notes that VA does not have an obligation to provide 
additional Section 5103(a) notice concerning issues raised in 
a notice of disagreement if original notice was given.  See 
VA General Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The statement of the case in this appeal clearly set 
forth the criteria for the downstream issues regarding the 
initial evaluations appealed.  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied, notwithstanding 
the fact that the original notice did not specifically set 
out the evidence needed to substantiate claims for higher 
initial ratings.  Although the November 2002 letter did not 
address what evidence was needed with respect to the 
disability rating criteria or the effective date for service 
connection, see Dingess v. Nicholson, 19 Vet. App. 473 
(2006), this veteran was not harmed.  The claims for service 
connection were, nonetheless, substantiated, and the veteran 
was later supplied with the information concerning the basis 
for a higher disability rating.  As for the effective date, 
the Board notes that the effective date - which is the day 
after the veteran's separation from service -- was supplied 
in the notice of the rating decision, and the veteran has had 
ample time to address that matter.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, scheduling a hearing 
before the Board, and scheduling a medical examination.  The 
appellant has not identified any records that could be 
pertinent to his claim, and he testified before the 
undersigned in June 2006 that he has had self treatment for 
the disorders in question here.  Thus, there is no indication 
that there are any outstanding pertinent records.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

An initial disability evaluation beyond 10 percent for 
degenerative disk disease of the cervical spine is denied.  

An initial compensable disability evaluation for a bilateral 
knee disability is denied.  

The claim for service connection for a respiratory disorder 
is dismissed.  


REMAND

The veteran filed a timely notice of disagreement (NOD) in 
May 2003 with the January 2003 RO determination which granted 
service connection at a noncompensable rating for a right 
thumb disorder.  A statement of the case (SOC) has not been 
sent to the veteran regarding this issue.  In Manlicon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Appeals for Veterans Claims (Court) indicated that in a case 
in which a veteran expressed disagreement in writing with a 
decision by an agency of original jurisdiction and the agency 
of original jurisdiction failed to issue a SOC, the Board 
should remand the matter for issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the veteran and his 
representative concerning the initial 
disability evaluation for a right thumb 
disorder.  Advise the veteran of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
the issue.  Give the veteran and his 
representative an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


